Title: John P. Emmet to James Madison, 1 October 1826
From: Emmet, John P.
To: Madison, James


                        
                            
                                Gentlemen
                            
                            
                                
                                    University.
                                
                                 Octobr 1st 1826
                            
                        
                        The accompanying papers are Reports of Committees containing suggestions which the Faculty respectfully
                            submit for your Consideration. With them is also laid before you, agreeably to the Enactments, the Register of Faculty
                            Proceedings. Your Obedt. Servant
                        
                            
                                Jno: P: Emmet—
                            
                                                
                            
                            Secretary—
                        
                    